      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 1 of 7
                                       U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    March 25, 2019

Via ECF
Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

    Re: ASPCA v. Animal and Plant Health Inspection Service et al., 18 Civ. 4559 (GBD) (DF)

Dear Judge Freeman:

        This Office represents Defendants the Animal and Plant Health Inspection Service and
the U.S. Department of Agriculture (together, “Defendants” or the “Government”) in the above-
referenced case brought by Plaintiff the American Society for the Prevention of Cruelty to
Animals (“ASPCA”) pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I
write respectfully in opposition to the ASPCA’s letter motion for discovery dated March 22,
2019. See Dkt. No. 48 (“ASPCA Ltr.”).

        The Court should deny the ASPCA’s request for discovery in this FOIA matter.
Discovery is both disfavored and rare in FOIA matters, as demonstrated by the great weight of
the case law. Moreover, discovery is particularly inappropriate at this stage of a FOIA case,
before the Government has had an opportunity to defend its withholdings in a motion for
summary judgment supported by an agency declaration.

        The vast weight of precedent under FOIA is contrary to each of the ASPCA’s arguments,
and the few cases the ASPCA cites are not to the contrary. Additionally, the ASPCA has made
analogous requests for discovery to Judge Daniels in past filings, and he has declined to grant
them. 1 Instead, Judge Daniels contemplated that this case would (if not resolved through
settlement) next proceed to summary judgment briefing on Defendants’ FOIA withholdings.
Finally, the ASPCA’s allegations of bad faith are meritless and should be rejected as a matter of
law.

       For all these reasons, the ASPCA’s letter motion for discovery should be denied.

1
  The Government disputes the ASPCA’s characterization of the record on numerous points, as
the ASPCA’s letter contains misstatements of fact and law as well as selective quotations of the
record of proceedings. However, most of those points are immaterial to the ASCPA’s
application for discovery, which fails as a matter of law for the reasons set out herein.
Accordingly, the Government includes reference only to those portions of the record that are
material to this application.
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 2 of 7
                                                                                          Page 2


       1. The ASPCA’s Request for Discovery Here Is Inappropriate Under FOIA

        The ASPCA’s request is inappropriate both pursuant to applicable FOIA precedent and in
light of the history of the proceedings here.

        The Government intends to defend its FOIA responses and withholdings through
summary judgment briefing and an accompanying agency declaration. Agency declarations are
“accorded a presumption of good faith.” Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489
(2d Cir. 1999) (internal quotation marks omitted). As long as an agency’s declaration “‘gives
reasonably detailed explanations why any withheld documents fall within an exemption,’ the
burden of proof will be satisfied and summary judgment is appropriate without discovery.”
Estate of Ghais Abduljaami v. U.S. Dep’t of State, No. 14 Civ. 7902 (RLE), 2016 WL 94140, at
*2 (S.D.N.Y. Jan. 7, 2016) (quoting Carney v. DOJ, 19 F.3d 807, 812 (2d Cir. 1994)) (emphasis
added) (brackets omitted).

        “[D]iscovery of any type is generally not allowed in FOIA proceedings.” Pinson v. DOJ,
55 F. Supp. 3d 80, 82 (D.D.C. 2014); accord Wolf v. CIA, 569 F. Supp. 2d 1, 9 (D.D.C. 2008);
accord Freedom Watch v. Bureau of Land Mgmt., 220 F. Supp. 3d 65, 68 (D.D.C. 2016)
(discovery is “both rare and disfavored” in FOIA actions); see also Main St. Legal Servs., Inc. v.
Nat’l Sec. Council, 962 F. Supp. 2d 472, 478 (E.D.N.Y. 2013) (“discovery is not favored in
lawsuits under the FOIA” (brackets and quotation marks omitted)), aff’d, 811 F.3d 542 (2d Cir.
2016); Justice v. IRS, 798 F. Supp. 2d 43, 47 (D.D.C. 2011) (“In FOIA actions . . . discovery is
disfavored.”), aff’d, 485 F. App’x 439 (D.C. Cir. 2012) (unpublished); Harrison v. Fed. Bureau
of Prisons, 681 F. Supp. 2d 76, 80 (D.D.C. 2010) (same); Thomas v. Dep’t of Health & Human
Servs., 587 F. Supp. 2d 114, 115 n.2 (D.D.C. 2008) (discovery is “an extraordinary procedure” in
a FOIA case); Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003) (“Discovery is generally
unavailable in FOIA actions.”).

       Indeed, “[m]otions for discovery are rarely allowed in FOIA cases” for good reason:
“because discovery requests in these cases threaten to turn FOIA on its head, awarding plaintiff
the very remedy that it seeks through its lawsuit.” Hall & Assocs. LLC v. U.S. Envtl. Prot.
Agency, 315 F. Supp. 3d 519, 546 (D.D.C. 2018) (citation, alterations, and internal quotation
marks omitted); accord Freedom Watch, 220 F. Supp. 3d at 68.

        At the least, discovery is “inappropriate” until after “the government has first had a
chance to provide the court with the information necessary to make a decision on the applicable
exemptions.” Miscavige v. IRS, 2 F.3d 366, 369 (11th Cir. 1993); accord Taylor v. Babbitt, 673
F. Supp. 2d 20, 23 (D.D.C. 2009) (“in the exceptional case in which a court permits discovery in
a FOIA action, such discovery should only occur after the government has moved for summary
judgment”) (emphasis added)); Rivera v. FBI, No. 12 Civ. 4174 (PGS), 2013 WL 6528808, at *2
(D.N.J. Dec. 12, 2013) (“In a FOIA case, a court can only determine the need for discovery after
the defending agency files its dispositive motion and supporting affidavits.”). It is premature to
seek discovery in a case like this one, where “the government has not yet moved for
summary judgment—and therefore has not submitted any declarations setting forth details
related to its search for documents responsive to” the request, or to explain the agency’s
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 3 of 7
                                                                                           Page 3


withholdings. Cole v. Rochford, 285 F. Supp. 3d 73, 77-78 (D.D.C. 2018) (denying pre-
summary judgment request for discovery). 2

        In the face of overwhelmingly contrary law, the ASPCA cites only inapposite cases, and
misleadingly omits their procedural posture. See ASPCA Ltr. at 8. In three of the four cases that
the ASPCA cites, the court permitted discovery only after the agency had moved for summary
judgment, after the court concluded that a factual dispute remained or that the agency
declarations were insufficient. See Schaffer v. Kissinger, 505 F.2d 389, 391 (D.C. Cir. 1974);
Londrigan v. FBI, 670 F.3d 1164, 1174-75 (D.C. Cir. 1981); MacLean v. U.S. Dep’t of Def., No.
04 Civ. 2425, 2005 WL 628021, at *1 (S.D. Cal. Mar. 16, 2005); see also Murphy v. FBI, 490 F.
Supp. 1134, 1136 (D.D.C. 1980) (distinguishing Schaffer and holding that it is a “self-evident
principle” that “a factual issue that is properly the subject of discovery can arise only after the
government files its affidavits and supporting memorandum of law” in a FOIA case). And in
Families for Freedom v. CBP, the Court permitted discovery only after granting the plaintiff’s
motion for summary judgment, upon concluding that the agency’s search for responsive
records—as set out in a number of agency declarations—was inadequate. 837 F. Supp. 2d 331,
336-37 (S.D.N.Y. 2011). Here, there is no agency declaration yet in the record, and the
Government has not yet moved for summary judgment. Thus, the ASPCA’s case citations only
serve to confirm the improper nature of its request.

       Finally, the ASPCA’s request for initial disclosures under Rule 26(a) should also be
denied. In advance of the initial conference, Government objected to the ASPCA’s request for
Rule 26(a) disclosures, submitting that pursuant to Rule 26(a)(1)(B)(i) and (f)(1) of the Federal
Rules of Civil Procedure, this action is exempt from initial disclosures and the Rule 26(f)
conference and report. See Dkt. No. 27 (Government’s letter dated Aug. 2, 2018). Judge
Daniels did not order initial disclosures at the conference, and instead denied the ASPCA’s letter
motion for discovery as moot in light of the discussions on the record. Dkt. No. 30.

       What is more, as the ASPCA points out, the U.S. District Court for the District of
Columbia has exempted FOIA cases from initial disclosures and initial conferences. See D.D.C.
Local Civil Rules 16.3(b), 26.2(a)(9). And it did so for precisely the reasons urged by the
Government here: because “Freedom of Information Act actions . . . are actions that typically do
not require discovery or [are] actions in which an initial disclosure requirement would not make
sense.” D.D.C. Local Civil Rules, cmt. to Rule 16.3(b) (emphases added). Because no
discovery is appropriate here for the reasons set out above, initial disclosures would also be
unnecessary even were this action not exempted under Rule 26(a)(1)(B)(i). The Court should
accordingly reject the ASPCA’s request under Rule 26(a)(1)(A) (initial disclosures unnecessary


2
  Even in cases where courts conclude that an agency’s affidavits are “deficient” at summary
judgment, “courts generally do not grant discovery but instead direct the agency to supplement
its affidavits.” Beltranena v. Clinton, 770 F. Supp. 2d 175, 187 (D.D.C. 2011) (internal
quotation marks omitted); accord Freedom Watch, 220 F. Supp. 3d at 70 (“Even if . . . the Court
concluded that [agency] declarations were insufficient, discovery would not be the remedy of
first resort,” and instead the court could “request that the agency supplement its supporting
declarations” (internal quotation marks omitted)).
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 4 of 7
                                                                                           Page 4


in proceedings “exempted by Rule 26(a)(1)(B) or as otherwise . . . ordered by the court”
(emphasis added)). 3

       Because the Government has not yet had the opportunity to make its submissions in
support of summary judgment, the ASPCA’s request for discovery in this FOIA matter should be
denied. See Carney, 19 F.3d at 812-13.

       2. Judge Daniels Did Not Act on the ASPCA’s Prior Requests for Discovery, and
          Instead Indicated That the Case Should Proceed to Summary Judgment

        As noted previously, the ASPCA first requested that Judge Daniels implement a
discovery schedule before the initial conference in August 2018. See Dkt. No. 28 (ASPCA
request for discovery dated Aug. 2, 2018). Defendants objected to ASPCA’s request for
discovery as inappropriate under FOIA. See Dkt. No. 27 (Government’s letter dated Aug. 2,
2018). At the initial conference, Judge Daniels declined to order a discovery schedule. Dkt. No.
31, Transcript of Proceedings on August 9, 2018 (“Aug. 2018 Tr.”), at 16:7-9; see Dkt. No. 30
(order denying ASPCA’s request “as moot in light of the discussions held on the record”).
Indeed, Judge Daniels questioned what discovery could be appropriate regarding an agency’s
FOIA withholdings, because under FOIA, “[e]ither [the agency is] entitled to withhold the
document or they’re not entitled to withhold it.” Aug. 2018 Tr. at 5:20-6:4; see Trentadue v.
Integrity Comm., 501 F.3d 1215, 1226 (10th Cir. 2007) (“Whether a FOIA exemption justifies
withholding a record is a question of law.”). And, of course, a party cannot seek to use discovery
to obtain the information ultimately at issue in the FOIA litigation. See Aug. 2018 Tr. at 4:22-
5:1; see also Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (in FOIA cases, any
“discovery is limited because the underlying case revolves around the propriety of revealing
certain documents”).

       After the Government completed a review of certain withholdings, the ASPCA next
made a more limited request for discovery, seeking only initial disclosures and the production of
an agency declaration before summary judgment. See Dkt. No. 36 (ASPCA letter dated Nov. 27,
2018). Once again, the Government objected to the ASPCA’s discovery request and argued that
summary judgment briefing is the appropriate vehicle to resolve the remaining legal disputes.
See Dkt. No. 35 (Government’s letter dated Nov. 27, 2018).

        At the November 2018 conference, Judge Daniels expressly denied the ASPCA’s request
to require the Government to produce a declaration before summary judgment, Dkt. No. 41,
Transcript of Proceedings on Nov. 29, 2018 (“Nov. 2018 Tr.”) at 36:10-11, and did not take up
the ASPCA’s request to require initial disclosures. Instead, as noted above, Judge Daniels
adopted the government’s suggestion that summary judgment on the legal issues is the
appropriate way forward in the litigation, if a settlement were not reached. See id. at 36:17-22;
see also id. at 38:10-12. In its application to Your Honor, the ASPCA now attempts to make an




3
 The Government notes that the ASPCA cites no FOIA case in this district where Rule 26(a)
disclosures were required at this stage.
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 5 of 7
                                                                                          Page 5


end-run around Judge Daniels’ determination that the appropriate next phase of this matter is
summary judgment briefing, not discovery. 4

      Accordingly, the Court should reject the ASPCA’s request to seek discovery, which is
improper both under the law of FOIA and in light of the prior proceedings in this matter.

       3. The ASPCA’s Allegations of Agency Bad Faith Are Without Merit

        The ASPCA’s claims that Defendants acted in bad faith in responding to its FOIA
requests are meritless. The ASPCA “essentially asks the Court to presume bad faith” on the part
of the Government, but this is precisely “the opposite of what the law instructs.” Conti v. U.S.
Dep’t of Homeland Sec., No. 12 Civ. 5827 (AT), 2014 WL 1274517, at *14 (S.D.N.Y. Mar. 24,
2014). Indeed, “[i]t is well established that the Government is entitled to a presumption of good
faith” in its response to FOIA requests. Adamowicz v. IRS, 672 F. Supp. 2d 454, 464 (S.D.N.Y.
2009), aff’d, 402 F. App’x 648 (2d Cir. 2010) (summary order).

        First, the ASPCA wrongly claims that the time it took for the Defendants to respond to
their requests indicates bad faith. 5 See ASPCA Ltr. at 9-10. Numerous courts, in this circuit and
elsewhere, have rejected this exact argument. “[I]t is settled law that delayed responses to FOIA
requests do not, without more, establish bad faith.” Flores v. U.S. Dep’t of Justice, No. 15 Civ.
2627 (JMA), 2016 WL 7856423, at *13 (E.D.N.Y. Oct. 4, 2016), report and rec. adopted, 2017
WL 238425 (E.D.N.Y. Jan. 18, 2017) (collecting cases), aff’d, 712 F. App’x 107 (2d Cir. 2018)
(summary order); accord Goland v. CIA, 607 F.2d 339, 355 (D.C. Cir. 1978) (“delay alone
cannot be said to indicate an absence of good faith”); Amnesty Int’l USA v. CIA, No. 07 Civ.
5435 (LAP), 2008 WL 2519908, at *9 (S.D.N.Y. June 19, 2008) (“Nor is the Government’s
delay in responding to the Request evidence of bad faith.”). Indeed, “mere delay in responding
to a FOIA request is routinely found to be insufficient to support a finding of bad faith, even in
cases where the agency delay is considerably longer than [a] year-long delay.” Chase v. U.S.
Dep’t of Justice, 301 F. Supp. 3d 146, 158 (D.D.C. 2018) (collecting cases); accord Thomas v.
U.S. Dep’t of Justice, 531 F. Supp. 2d 102, 109 (D.D.C. 2008) (concluding that three-year delay
did not indicate bad faith); see McLean on Behalf of J.N.M. v. SSA, No. 17 Civ. 6978 (CM)
(KHP), 2019 WL 1074273, at *5 (S.D.N.Y. Mar. 6, 2019) (report and recommendation, adopted
as opinion of the Court) (“An agency’s initial delay in responding to a FOIA request—even
delays of several years—is not evidence of bad faith.”).

        Second, the ASPCA incorrectly asserts that Defendants’ release of additional documents
after the commencement of the litigation is evidence of bad faith. ASPCA Ltr. at 9. This
argument, too, has been expressly rejected. Courts have “declined to find subsequent disclosure

4
 To the extent the ASPCA relies on Judge Daniels’ form referral of the case to Your Honor for
general pretrial supervision as a basis for reopening its request to seek discovery, see ASPCA
Ltr. at 6, this, too, is unconvincing given the law under FOIA and the prior proceedings set out
above.
5
 As the ASPCA conceded in its complaint, however, Defendants had responded to all five of the
FOIA requests at issue and produced hundreds of responsive pages, all before this suit was filed.
See Dkt. No. 10 (Compl.) ¶¶ 54-58 & Ex. F-J.
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 6 of 7
                                                                                             Page 6


as evidence of bad faith” in FOIA cases; to “to effectively penalize an agency” for subsequent
disclosures would perversely “creat[e] an incentive against disclosure.” Pub. Citizen v. Dep’t of
State, 276 F.3d 634, 645 (D.C. Cir. 2002) (internal quotation marks omitted); accord Meeropol
v. Meese, 790 F.2d 942, 952-53 (D.C. Cir. 1986) (rejecting a parallel argument and holding that
“if the release of previously withheld materials were held to constitute evidence of present ‘bad
faith,’ similar evidence would exist in every FOIA case involving additional releases of
documents after the filing of the suit.” (internal quotation marks omitted)); Nat’l Inst. of Military
Justice v. U.S. Dep’t of Def., 404 F. Supp. 2d 325, 333 (D.D.C. 2005) (“subsequent disclosure of
documents initially withheld does not alone establish bad faith”), aff’d, 512 F.3d 677 (D.C. Cir.
2008); see also Conti, 2014 WL 1274517, at *15 (“many courts have rejected the argument that
the discovery of additional documents or later discovery of missing files renders a search
unreasonable or conducted in bad faith” (citing cases)). Accordingly, the Court should reject the
premise of the ASPCA’s argument, which would disincentivize agencies from conferring with
FOIA requesters and producing additional records when appropriate, as Defendants did here. Cf.
Meeropol, 790 F.2d at 953 (rejecting allegation of bad faith where evidence showed that the
agency was “cooperating with [the requesters] by meeting with them repeatedly, responding to
their inquiries, . . . and producing records when error was discovered”).

        Third, the ASPCA wrongly claims that Defendants have “refused to engage in good faith
settlement negotiations.” ASPCA Ltr. at 10. As an initial matter, the ASPCA improperly relies
on confidential settlement communications 6 to make a specious claim of bad faith by the
Government. The Court should reject the ASPCA’s argument, which appears to rely on the
absurd theory that because the Government did not agree to a settlement on the ASPCA’s
proposed terms, this fact constitutes evidence of Defendants’ bad faith. The Government has
consistently negotiated with the ASPCA in good faith, and the ASPCA’s settlement offer
remains unacceptable to the Government. Additionally, in making this claim, the ASPCA
curiously contradicts its own prior submission to this Court, in which it asserted that the parties
“have . . . conferred multiple times, attempting in good faith to further articulate and understand
each other’s factual and legal positions,” in support of its request for a settlement conference.
Dkt. No. 45 (ASPCA letter dated Mar. 7, 2019) (emphasis added).

      For all these reasons, the Court should reject the ASPCA’s claims of bad faith by
Defendants, which are unsupported by the record and fail as a matter of law.

       4. Summary Judgment Is the Appropriate Framework to Resolve the Remaining
          Dispute

       The ASPCA’s arguments are especially puzzling because it is the ASPCA’s own dilatory
conduct in the litigation—by repeatedly requesting discovery and seeking to forestall summary
judgment—that has prevented the case from moving forward to a decision on the merits of the
FOIA exemptions at issue here. In FOIA cases, it is through summary judgment submissions—
supported by agency declarations—that the Government supports its FOIA withholdings. See
Carney, 19 F.3d at 812.


6
 See Procedures Applicable to Cases Referred for Settlement to Magistrate Judge
Debra Freeman, ¶ 1, http://nysd.uscourts.gov/cases/show.php?db=judge_info&id=11.
      Case 1:18-cv-04559-GBD-DCF Document 49 Filed 03/25/19 Page 7 of 7
                                                                                         Page 7


        As noted above, summary judgment is the appropriate mechanism for resolving the
parties’ legal dispute concerning the information withheld by the Government in response to the
ASPCA’s requests. See, e.g., ACLU v. DOJ, 229 F. Supp. 3d 259, 263 (S.D.N.Y. 2017) (motions
for summary judgment are the “preferred procedural vehicle for resolving FOIA disputes,” based
on agency declarations that “describe the justifications for nondisclosure” under applicable FOIA
exemptions); see also Hadden v. Bureau of Prisons, No. 07 Civ. 8586 (DF), 2008 WL 5429823,
at *4 (S.D.N.Y. Dec. 22, 2008) (“Summary judgment pursuant to Rule 56 of the Federal Rules of
Civil Procedure is the vehicle by which most FOIA actions are resolved.” (quoting Associated
Press v. U.S. Dep’t of Justice, No. 06 Civ. 1758 (LAP), 2007 WL 737476, at *3 (S.D.N.Y. Mar.
7, 2007), aff’d, 549 F.3d 62 (2d Cir. 2008)) (internal quotation marks omitted)).

         As noted previously, Judge Daniels directed that if the parties did not reach a
compromise, “the legal arguments” regarding the FOIA withholdings “should be made in a
summary judgment motion.” Nov. 2018 Tr. at 36:17-22; see also id. at 29:23-30:6. Indeed, in
such a case, Judge Daniels instructed that the parties should “agree upon a motion schedule and
see if that motion schedule will have the motion fully submitted before” the next scheduled
hearing before Judge Daniels in April 2019. See id. at 38:17-19. Accordingly, the appropriate
next phase of the litigation is summary judgment.

                                        *       *      *

       For all the reasons set out above, Defendants respectfully submit that the Court should
deny the ASPCA’s request to seek discovery in this FOIA matter.
       Thank you for your consideration of this matter.
                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                             By:     /s/ Samuel Dolinger
                                                    SAMUEL DOLINGER
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007
                                                    Tel.: (212) 637-2677
                                                    E-mail: samuel.dolinger@usdoj.gov

cc: Counsel of record (via ECF)
